Citation Nr: 0312186	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for medial meniscectomy of the right knee.

2.  Entitlement to service connection for degenerative 
arthritis of the left knee to include as secondary to a 
service connected right knee disorder.


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1974.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought.  

The case was previously before the Board in September 2002, 
at which time it was remanded to afford the veteran a 
hearing.  At his hearing before the undersigned sitting as an 
Acting Veterans Law Judge in February 2003, the veteran 
clarified that his claim pertaining to his left knee was as 
secondary to his right knee disorder.  Consequently, the 
issue on appeal has been restyled as set forth on the first 
page of this decision. 


REMAND

Additional medical consultation and treatment records were 
received from February to April 2003 after the case had been 
certified to the Board by the agency of original jurisdiction 
(AOJ).  Pursuant to a recent decision by the Federal Circuit 
Court of Appeals, the case must be remanded to the RO for 
review of the evidence in the first instance.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  See also 
38 C.F.R. § 20.1304 (2002).  

In light of the foregoing, the case is REMANDED for the 
following:

After undertaking any other development 
deemed necessary, the RO should 
readjudicate the veteran's claims, in 
particular considering the additional 
evidence submitted since issuance of the 
last Supplemental Statement of the Case 
to include medical records as well as 
hearing testimony transcribed from a 
February 2003 Video Conference before the 
Board.  If the RO's determination remains 
unfavorable to the veteran, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the appropriate 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until so 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




